FILED
                              NOT FOR PUBLICATION                            OCT 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NANSIK HWANG,                                     No. 06-73383

               Petitioner,                        Agency No. A072-970-149

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Nansik Hwang, a native and citizen of South Korea, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Kim v. Holder, 603 F.3d 1100, 1102 (9th Cir.

2010), and we deny the petition for review.

         The BIA did not err in concluding that Hwang was ineligible for a waiver of

inadmissibility under 8 U.S.C. § 1182(k) where she never possessed an immigrant

visa. See Kyong Ho Shin v. Holder, 607 F.3d 1213, 1219 (9th Cir. 2010) (to be

eligible for a waiver under 8 U.S.C. § 1182(k) an alien must possess an immigrant

visa).

         Hwang’s remaining contention is not persuasive.

         PETITION FOR REVIEW DENIED.




                                           2                                  06-73383